TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00455-CV


Walter West, P.E., Appellant

v.

Texas Commission on Environmental Quality
and Abitibi-Consolidated Corp., Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-06-000201, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



NO. 03-07-00456-CV


Walter West, P.E., and The Lone Star Chapter of The Sierra Club, Appellants

v.

Texas Commission on Environmental Quality
and Abitibi-Consolidated Corp., Appellees



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-06-000598, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


O R D E R

		Appellants Walter West, P.E., and the Lone Star Chapter of the Sierra Club have filed
a motion requesting the Court to consolidate the two above-referenced cause numbers for all
purposes.  Alternatively, appellants ask the Court to consolidate these two causes for the limited
purpose of briefing and submission on "a shared administrative record and a shared trial court
record."  Appellee Abitibi-Consolidated Corp. has filed a response in opposition to appellants'
motion to consolidate for all purposes, but does not oppose consolidation for the limited purpose of
briefing and submission on "a shared appellate record."
		Upon review of appellants' motion and the response thereto, the Court grants
appellants' motion in part and consolidates the two above-referenced causes for the limited purpose
of briefing and submission on a shared administrative record and a shared reporter's record. (1)  The
parties shall file consolidated briefs in accordance with the schedule established in Texas Rule of
Appellate Procedure 38.6.  See Tex. R. App. P. 38.6.  The briefing schedule shall run from the
date the complete record is filed in both causes.  Id.  Each party shall file two originals and seven
copies of its brief.
		It is so ordered October 2, 2007.


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Filed:   October 2, 2007
1.   A separate clerk's record shall be submitted in each cause.